Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For purposes of examination and allowance, Examiner notes that “has” at claim 16 has been interpreted as “comprising” (see, e.g., MPEP § 2111.03(I), (IV)).  This is reasonable in view of the Specification, which reasonable indicates that “has” should be interpreted as an open-ended term.
For purposes of examination and allowance, at amended claim 23, the term “high-yield cell strain” is understood to refer to a “cell strain expressing more than 1 IU/106 (million) cells per 24 h in its growth medium”. 
For purposes of examination and allowance, at amended claim 23, the term “fermentation broth” at claim 23(c) is understood to be implicit and inherent in view of claim 23(c), and would be readily understood by an artisan to refer to the liquid containing the cultured cells and expressed protein at claim 23(c) (see, e.g., MPEP § 2173.05(e)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Wilson on 5/16/2022 (see interview summary, attached).
The application has been amended as follows (with respect to After-Final amendments filed 5/10/2022, which have been entered and considered prior to the following Examiner Amendments): 

16. A fusion protein, wherein the fusion protein has the amino acid sequence of SEQ ID NO: 16.

26. A method for  treating hemorrhagic diseases in patients with congenital or acquired FVIII deficiency or for  treating spontaneous or surgical bleeding in patients with hemophilia A, comprising administrating an effective amount of a fusion protein of claim 16 to the patient.


The remainder of the claims are as filed in the After-Final mailed 5/10/2022.

Election/Restrictions
Claims 16 and 22 are allowable following entry of the Examiner’s amendment. Claims 23 and 26, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I-III, as set forth in the Office action mailed on 6/14/2021, is hereby withdrawn and claims 23 and 26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s reason for indicating claim 16 is allowable was set forth at page 15 of the Final mailed on 3/11/2022, and that rational is incorporated by reference into the instant Allowability Notice.  In the After-Final filed 5/10/2022, claims 22-23 and 26 were amended to depend from claim 16 and claim 16 was rewritten as an independent claim.  Accordingly, newly amended claims 22-23 and 26 have been deemed allowable for the reasons applied to claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16, 22-23, and 26 are allowed as amended above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654